DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 04/26/2022.  
Claim(s) 1-20 is/are pending in the application.
Dependent claim(s) 8, 12, 18, 20 was/were amended.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1-20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 11 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-20 and specifically independent claim(s) 1, 11, the prior art search was found to neither anticipate nor suggest a method/medium for visualizing a three-dimensional (3D) model in an interactive editing workflow wherein a volume of the 3D model is subdivided into a plurality of tiles, comprising: modifying, by an application executing on one or more computing devices, one or more elements of a model of the 3D model, wherein the modifying inserts one or more new elements having geometry, changes the geometry of one or more existing elements and/or deletes one or more existing elements having geometry; and rendering, in a user interface of the application shown on a display screen, an updated view of the 3D model to reflect the modification to the one or more elements by obtaining, for each new element or changed existing element of the model visible in the view, a polygon mesh that represents geometry of the individual element, obtaining a set of tiles from the plurality of tiles that each include a polygon mesh that represents collective geometry of a set of elements intersecting the tile’s volume, displaying the polygon mesh for each new element or changed existing element, and displaying the set of tiles while hiding any deleted or changed existing elements therein (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612